     Case 3:18-cr-00356-S Document 168 Filed 01/12/20               Page 1 of 8 PageID 886



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


UNITED STATES OF AMERICA                          ║
                                                  ║
v.                                                ║ CRIMINAL NO. 3-18-CR-356-S
                                                  ║
THOMAS D. SELGAS (1)                              ║
MICHELLE L. SELGAS (2)                            ║
JOHN O. GREEN (3)                                 ║


GOVERNMENT’S BRIEF ON A DEFENSE WITNESS INVOKING THEIR RIGHTS UNDER
      THE FIFTH AMENDMENT OT THE UNITED STATES CONSTITUTION

          The United States of America, by and through its undersigned attorneys, respectfully

submits this memorandum in response to the motion of defendant John Green (“Green”) seeking

to introduce testimony of witness Don Gary “(“Gary”). Green contends that Gary’s prior

statements to the Government preclude him from invoking his Fifth Amendment rights in

connection with this trial. Alternatively, Green contends that the Court should order that Gary be

given transactional or use immunity. For the reasons set out below, Green’s arguments are

meritless.

     I.      PROCEDURAL HISTORY

          On July 18, 2018, a federal grand jury returned an indictment against Thomas Selgas,

Michelle Selgas and John Green (“defendant Green”) charging them with one count of violating

18 U.S.C. § 371, Conspiracy to Defraud the United States. Additionally, Thomas Selgas and

Michelle Selgas were each charged with violating 26 U.S.C. § 7201, Tax Evasion. (Doc. 1).
    Case 3:18-cr-00356-S Document 168 Filed 01/12/20                 Page 2 of 8 PageID 887



       At the beginning of trial counsel for defendant, Green informed the court that he had a

witness under subpoena1. Counsel for the witness has informed both the defense and the

government that if called to testify the witness will involve their right against self-incrimination

in accordance with the Fifth Amendment to the United States Constitution.

       On January 10, 2020, the defendant filed with the court a motion to compel the witness’s
testimony (Doc. 166).


       II.     DISCUSSION/ARGUMENT

       Defendant Green argues because the witness was interviewed by the government on prior

occasions that they have waived their ability to invoke their Fifth Amendment privilege. That is

an incorrect recitation of the law.

       Although it is well-settled that a witness in a single proceeding may not testify

voluntarily about the subject matter at hand and then invoke his Fifth Amendment privilege

against self-incrimination when questioned about the details, Mitchell v. United States, 526, U.S.

314, 321 (1999), it is equally settled that a waiver of the Fifth Amendment privilege “is limited

to the particular proceeding in which the waiver occurs.” United States v. Licavoli, 604 F.2d 613,

623 (9th Cir.1979); see United States v. Fortin, 685 F.2d 1297, 1299 (11th Cir.1982)

(characterizing this rule as “hornbook law”); United States v. Cain, 544 F.2d 1113, 1117 (1st

Cir.1976) (Clark, J.) (same). As the Fifth Circuit explained in Poretto v. United States, 196 F.2d

392, 394 (1952), “[t]he constitutional privilege attaches to the witness in each particular case in

which he is called upon to testify, without reference to declarations at some other time or place

or in some other proceeding.” This “single proceeding” rule serves to protect a witness against




1
 The witness is Don Gary he is an attorney who aided and assisted in the filing of an amended
2005 form 1065 for MyMail, Ltd. A tax return the government alleges is false.
   Case 3:18-cr-00356-S Document 168 Filed 01/12/20                 Page 3 of 8 PageID 888



changed circumstances-such as a change in the law or in the focus of inquiry-“creating new

grounds for apprehension” that the witness may not have anticipated at the time of the first

proceeding. United States v. Miranti, 253 F.2d 135, 140 (2d Cir.1959); accord In re Morganroth,

718 F.2d 161, 165 (6th Cir.1983); In re Neff, 206 F.2d 149, 152-153 (3d Cir.1953).

       Accordingly, the Fifth Circuit and numerous other courts have recognized that a witness

called to testify at a trial or other proceeding may properly invoke his Fifth Amendment privilege

despite the fact that the witness had waived his Fifth Amendment privilege on an earlier

occasion, through either a voluntary waiver or compulsion. And this rule obtains even if the

witness previously waived his rights in the very same case or investigation. See United States v.

Rivas-Macias, 537 F.3d 1271, 1280-81 (10th Cir. 2008) (conspirator’s guilty plea and prior

statements to law enforcement did not preclude conspirator from invoking Fifth Amendment

privilege at defendant’s trial); United States v. Wilcox, 450 F.2d 1131, 1141-43 (5th Cir. 1971)

(same); United States v. Diecidue, 603 F.2d 535, 552 (5th Cir. 1979) (witness’s admission to

Government prior to trial did not preclude witness from invoking Fifth Amendment rights as to

that matter during trial); United States v. Silverstein, 732 F.2d 1338, 1347 (7th Cir. 1984) (Posner,

J.) (“[T]he Fifth Amendment does not allow the government to force a man to adopt his unsworn

out-of-court confession”; witness could properly invoke Fifth Amendment rights

notwithstanding prior inculpatory statements made to government in same matter) (citing United

States v. Diecidue).

       As evidenced by Exhibit A to Green’s motion the witness had three contacts with the

government. The first in March 2011, which was an initial phone call between the special agent

and the witness. This was not a substantive discussion of the facts of the case. The phone call
     Case 3:18-cr-00356-S Document 168 Filed 01/12/20                 Page 4 of 8 PageID 889



ended with the witness telling the special agent he had to make consultations and the witness

would determine whether they would agree to meet.

         The second meeting also in March 2011 took place at the witness’s office. This meeting

lasted a bit over an hour where some aspects of the preparation of the MyMail Ltd., amended

form 1065 were discussed but the witness decided to terminate the interview.

         The third interview took place in November 2013. This interview was conducted after the

witness and their attorney executed a proffer agreement with the government (attached).

Paragraph 8 of the proffer letter specifically informed the witness (in part): “This letter is not an

immunity agreement, a plea agreement, or a cooperation agreement of any kind, nor is it a

precursor to, or part of, such an agreement.”

         The terms of the proffer agreement are clear, simple, and direct. By its express terms, the

proffer was a tool to assess the witness’s truthfulness and to obtain information germane to the

government’s investigation. Reasonably construing the agreement, the government promised the

witness, one benefit: his proffer statements would not be used against him “in the government's

case-in-chief ... should a trial be held2.” This is quite literally a limited benefit; the government

did not promise derivative immunity, it did not promise that their statements would not be used

in a grand jury presentation, nor did it promise the witness that he would not be charged or

prosecuted related to the proffer statements. In fact, a fair reading of the proffer instructs that

prosecution remained a possibility. United States v. Hoffman, 2014 WL 50407213 (E.D.

Louisiana).




2
    Paragraph 3 of the proffer agreement.
3
    Unpublished opinion.
   Case 3:18-cr-00356-S Document 168 Filed 01/12/20                  Page 5 of 8 PageID 890



       Given the foregoing, it is plain that Gary’s proffer session with the Government – at

which the Government promised that his statements could not be used directly against him --

does not translate into a waiver of his privilege against self-incrimination.

       But even if Gary had waived his Fifth Amendment privilege earlier (through, for

instance, a proffer where he had no promise that his statements would not be used), he could still

invoke his Fifth Amendment rights if called by Green (or any other party) as a defense witness.

The law is clear that “a person who waives his privilege as to the one trial [is not] estopped from

asserting the privilege as to the same matter in a subsequent trial or proceeding.” Kirane v. City

of Lowell, 622 F. Supp.2d 262, 265 (D. Mass. 1985); see also United States v. Licavoli, 604 F.2d

at 623 (voluntary testimony before grand jury did not preclude invocation of Fifth Amendment

privilege at trial); 8 J. Wigmore, Evidence § 2276, at 470–72 (McNaughton rev. 1961) (“The

waiver involved is limited to the particular proceeding in which the witness volunteers the

testimony or the accused takes the stand”). Accordingly, Gary is plainly entitled to invoke his

Fifth Amendment privilege if called as a witness at this trial, notwithstanding his earlier

statements to law enforcement.

       The cases cited by Green do not command a different result. Indeed, many of the cases

cited by Green stand for the unremarkable proposition that where, unlike here, a witness at a

particular trial chooses to testify, he may not invoke his Fifth Amendment rights at that same

trial to preclude the opposing party from exploring the details of the testimony. See, e.g., Green

Memo, at 2 (citing Mitchell v. United States, 536 U.S. at 321). But Green fails to cite to any

criminal case, let alone one in the Fifth Circuit, where a witness who made prior admissions to

the Government was deemed, at a later trial or proceeding, to have forfeited the ability to invoke
    Case 3:18-cr-00356-S Document 168 Filed 01/12/20                Page 6 of 8 PageID 891



his Fifth Amendment rights at a subsequent trial. Such a failure is unsurprising because,

contrary to Green’s assertion (Memo, at 3), the law provides otherwise.4

       In the alternative Green asks the court to order the government to offer the witness,

“transactional immunity against the use of any of Gary’s testimony in this case, or in the

alternative, complete immunity.” In advancing this request, Green fails to cite to, let alone

discuss, the governing law in this Circuit and elsewhere that precludes the relief he seeks. The

Fifth Circuit has repeatedly held that “district courts have no inherent power to grant immunity.”

United States v. Hager, 879 F.3d 550, 556 (5th Cir. 2018).

       Put simply, a district court may not grant immunity simply because a witness has

essential exculpatory evidence unavailable from other sources. At most, this Court has left open

the possibility that immunity may be necessary to stem government abuse.” Id. But the Fifth

Circuit has cautioned that, “the exercise of this authority requires “extraordinary circumstances.”

Id. See also United States v. Thevis, 665 F.2d 616, 639-40 (5th Cir. 1982).




4
  Green suggests (Memo. At 3) that the “great weight of authority” on this point of law provides
that a witness who makes statements in one setting should be deemed to have forfeited his ability
to claim the Fifth Amendment privilege at a future proceeding. But the cases he cites for that
assertion to not support his contention. For instance, Green claims that United States v. Trihn,
638 F. Supp.2d 143 (D. Mass. 2009), stands for the proposition that a witness who gives
incriminating testimony during grand jury proceedings “may not later refuse to testify as to the
details of the evidence” if the witness voluntarily testified notwithstanding the risk of
incrimination. Green Memo, at 2-3. But the Trihn case did not even involve whether the grand
jury witness (who was the defendant) could invoke her Fifth Amendment rights at a later trail.
Instead, the holding in Trihn centered on whether the witness should be deemed to have waived
her Fifth Amendment rights during her grand jury testimony. Simply put, the Trihn case, unlike
here, did not involve a witness who “refuses to testify” at a trial. Likewise, the great weight of
authority” to which the court referred in Sears, Roebuck & Co. v. American Plumbing, 19 F.R.D.
329 (E.D. Wis. 1954), was a reference to the rule that where a witness makes statements in the
same proceeding, he should not be able to invoke his Fifth Amendment rights in that proceeding
to preclude cross-examination. Here, of course, the statements of the witness were made in
earlier proceedings with the government (that is, the proffer) and not the same proceeding (that
is, the trial).
  Case 3:18-cr-00356-S Document 168 Filed 01/12/20                Page 7 of 8 PageID 892



       A defendant has no federal constitutional right under the due process clause of the Fifth

Amendment to defense witness immunity even though the testimony a defendant seeks to

immunize is both exculpatory and unavailable from any other source. United States v. Chagra,

669 F.2d 241, 258 (5th Cir. 1982), overruled on other grounds by Garrett v. United States, 471

U.S. 773 (1985). The immunity decision requires a balancing of public and private interests

which should be left to the executive branch. Id.

       The government in the instant case declines to offer the witness immunity. This is not an

abuse of executive branch authority. Under the government’s theory, the witness participated in a

conspiracy to defraud the United States and could still be charged. Far from constituting any

“abuse,” a decision not to immunize such a witness is a proper exercise of prosecutorial

discretion. See United States v. Hager, 879 F.3d at 556 (decision by government not to grant

immunity to potentially culpable conspirator did not present “extraordinary circumstances”

warranting court’s grant of immunity). In sum, Green’s request for immunity should be rejected.

       III.    CONCLUSION

               For the above discussed reasons, the government requests the court deny

defendant Green’s motion to compel the witness’s testimony.

                                                    Respectfully Submitted,

                                                    ERIN NEALY COX
                                                    UNITED STATES ATTORNEY

                                                    /s/ Robert A. Kemins
                                             By:    ROBERT A. KEMINS
                                                    Massachusetts Bar No. 267330
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    717 N. Harwood, Ste. # 400
                                                    Dallas, TX 75201
                                                    (214) 880-9781
                                                    Robert.A.Kemins@usdoj.gov
  Case 3:18-cr-00356-S Document 168 Filed 01/12/20               Page 8 of 8 PageID 893




                                                   MARA A. STRIER
                                                   Florida Bar No. 644234
                                                   Trial Attorney
                                                   U.S. Dept. of Justice, Tax Division
                                                   150 M Street, NE
                                                   Mail Stop: 1.1505
                                                   Washington, DC 20002
                                                   (202) 514-5886
                                                   Mara.A.Strier@usdoj.gov




                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on January 12, 2019, the foregoing document
was filed using ECF, which will notify all counsel of record.


                                            /s/ Robert A. Kemins
                                            Robert A. Kemins
                                            Trial Attorney
                                            Tax Division, United States Department of Justice
